Title: To Thomas Jefferson from Albert Gallatin, 23 June 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir,
            Treasury Department June 23d. 1804.
          
          I have the honor to enclose the copy of a correspondence of the Collector of Norfolk with this Department and the Spanish Consul there, respecting a right claimed by Spanish Subjects to relade on board of a different Vessel without securing the duties, the cargo of a Vessel which had put in Norfolk from distress and was afterwards condemned as not being sea-worthy.
          The 10th. Article of the Spanish Treaty under which the privilege is claimed is in the following words—“When any Vessel of either party shall be wrecked, foundered, or otherwise damaged, on the coasts or within the dominion of the other, their respective subjects or citizens shall receive, as well for themselves as for their vessels and effects, the same assistance which would be due to the inhabitants of the country where the damage happens, and shall pay the same charges and dues only as the said inhabitants would be subject to pay in a like case: And if the operations of repair would require that the whole or any part of the cargo be unladen, they shall pay no duties, charges or fees on the part which they shall relade and carry away.”
          
          The sixtieth Section of the collection law, passed March 2d. 1799 provides generally for the case of any Vessel (American or foreign), which may be compelled by distress to put into a Port of the United States, and permits, under the restrictions necessary for the safety of the revenue, to relade the cargo on board the said ship or vessel; in which case the said ship or vessel may proceed free from any other charge than for the storing and the usual fees to the Officers of the Customs. But whether the vessel be american or belonging to subjects of a foreign nation, the cargo cannot, by the general provisions of the law, be exempted from securing the duties, if the cargo shall arrive or be disposed of in any other manner than that designated by the 60th. Section, which is only an exception to the general rule. Thus in case of shipwreck, where the vessel perishes before she enters the port, any part of the cargo which may be saved, must pay the duties though re-exported on board of another Vessel; and in case of condemnation of the vessel as not being sea-worthy, where she perishes after having entered the port, the cargo must likewise pay the duties though re-exported on board of another vessel. The reshipping of the goods on board the vessel which brought them is made by the law a necessary condition to the privilege of exporting without paying or securing the duties.
          It is proper to add that the inconvenience resulting in that case to the party consists, first in being obliged to find sureties that the goods shall not be relanded in the United States, and 2dly. in paying 13½ Per cent on the amount of the duty imposed on their importation. Thus a cargo imported in that manner in a Spanish Vessel and consisting of articles of 10,000 Dollars in value, and liable to pay a duty of 15 Per cent ad valorem, would be charged with the following duty: Vizt.
          
            
              
              15 Per Cent on 10,000 Dollars
              
              1,500.
            
            
              
              10 Per Cent addit. on the duty, the goods being imported in a foreign vessel.
              }
                  150.
            
            
              
              
              
              1,650.
            
            
              The drawback allowed would be only the item
              1,500.
              
              
            
            
              (as the 10 Per cent addit. is never returned) subject to a deduction of 3½ per cent. Vizt.
              52.50
              
              1,447.50
            
            
              
              making the charge payable on the cargo
              
              202.50.
            
          
          
          The letter of the 11th. instant from the Secretary to the Collector was, as is evident from the date, written and sent before the correspondence between the Collector and the Spanish Consul had been received.
          The decision of the Secretary was altogether grounded on the law, which did not seem to leave any alternative, and which had never been construed in a different way; and it must be observed that the Legislature in passing that law were fully aware of the existence of treaties with foreign nations, and of the necessity of specific legislative provisions for carrying into effect such articles of those treaties as contemplated privileges and exceptions to the general revenue system, since several sections of that law are expressly introduced for the purpose of sanctioning such privileges and exceptions.
          Nor does it seem to me that the 10th. Art. of the treaty with Spain provides for greater privileges than those granted by the 60th. Section of the collection law. The only case in which it is declared that no duties or charges shall be paid on the part of the cargo which shall be reladen and carried away, is that where the operations of repair (of the vessel) require that the cargo be unladen. (in the Spanish “and if it shall be necessary para componer el buque). But if the cargo is unladen not for repairing the vessel, but because the vessel is not sea-worthy, the case falls no longer within the exception contemplated by this part of the article, but on the contrary, becomes assimilated to that of an absolute loss of the vessel by shipwreck, in which it is only provided that the same charges and dues shall be paid as the inhabitants would be subject to pay in a like case.
          I have the honor to be with great respect, Sir, Your obedt. Servt.
          
            Albert Gallatin 
          
        